 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDVernon L. Hanson d/b/a V P CompanyandCommunications Workers of America,Local 9513,AFL-CIO. Case 31-CA- 1181June 9, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn March 20, 1969, Trial Examiner Henry S.Sahm issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision together with a supporting statement.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingstatement,and the entire record in the case, andherebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer,asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the.TrialExaminer, asmodified below,and hereby orders that Respondent,Vernon L.Hanson d/b/a V PCompany, Pasadena,California,itsofficers,agents,successors,andassigns,shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Deleteparagraph l(a), (b), and(c),of theRecommended Order and insert the following:"(a) Interrogating its employees concerning theirmembershipinoractivitiesonbehalfofCommunications Workers of America,Local 9513,AFL-CIO."(b)DiscouragingmembershipinCommunications Workers of America,Local 9513,AFL-CIO,or in any other labor organization of its'The Trial Examiner inadvertently failed to include in his RecommendedOrder the broad Sec.8(a)(I) remedial provision which he recommended in"The Remedy"section of his Decision.We have modified the Order toinclude this provision.employees,bydischargingitsemployees,orotherwise discriminating against them in regard totheir hireand tenureof employment or any term orcondition of employment in violation of Section8(a)(3) of the Act."(c)Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof their right to self-organization, to form labororganizations,to join or assist the above-namedlabor organization, or any other labor organization,tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities as guaranteedin Section 7 of the Act, as amended."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act,was heard in Los Angeles, California, on January 23 and24, 1969, pursuant to due notice. The complaint, whichissued onNovember 14, 1968,on a chargedated August22,alleged thatRespondent engaged in unfair laborpractices proscribed by Section 8(a)(1) and (3) of the Actbycoercivelyinterrogatinganddiscriminatorilydischarginganemployee.Briefswere received fromGeneralCounselandRespondentwhichhavebeenconsidered fully.Upon the entire record in the case and fromobservation of the witnesses, there are hereby made thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, an individual proprietorship owned byVernon L. Hanson, has its principal place of business inPasadena,California, where it employs approximately 140employees and is engaged in electronic assembly. It sellsand ships annually to extrastate points products valued inexcess of $50,000, and is, therefore, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionDouglas B. Filter was hired by Respondent Companyon July 19, 1968. Three weeks later, he spoke to amember of the Charging Union, who was a steward atanotherfactory,withrespecttothepossibilityoforganizing a union at Respondent's plant. This unionsteward gave Filter authorization cards on August 13 or14,which authorized the Union to act as bargaining agentof the employees. Filter thereupon solicited variousemployees to sign these cards, among them Delia Galindo,176 NLRB No. 62 V P COMPANY469whom he asked to solicit other employees for the eventualpurposeofhavingtheUnion represent them incollective-bargaining negotiations with the Respondent VP Company. Galindo agreed to do so and solicitedemployees to sign union cards. On the afternoon ofAugust 16, Galindo was summoned to the personneldirector's office,where she was questioned about unionactivities in the plant. Immediately thereafter, Filter wasinterrogated as to what he knew about a union attemptingtoorganize the plant. On the same day, August 16,Galindo quit her job and Filter was discharged.B.The TestimonyDelia Galindowas employed from April 30, 1968, untilAugust 16, 1968. About a week before her voluntarytermination, Galindo agreed at Filter's request to solicitemployees to sign union cards. Filter gave her ten tofifteencards and she signed one and distributed theremainder to other employees on August 15 and 16.About 2 p.m., on August 16, she was ordered to come tothe office of Don Castro, personnel director. Also present,in addition to Castro, were Vernon Hanson, Respondent'spresident, Vice President Claude Hanson, and SupervisorsKerr and Beckwith. Her testimony reads as follows-.. . [Castro] started the conversation by telling metherewas a rumor in the plant about a union beingorganized.He wanted to know if I knew anythingabout it. I told him yes, I did. He asked me if I hadanything to do with it. I told him no, I didn't. Then heasked me, "Have you passed out anyunioncards?" Atthat [point]Mr. Vernon [Vernon Hanson] walked inwith his brother [Claude Hanson]....[Vernon Hanson] started asking me if I had heard arumor about a union being organized.Isaid, "Yes," Ihad. Then he asked me if I had anything to do with it,with the Union being organized. I said, "No." He hada card in his hand which wasa unionauthorizationcard. . . . He asked me if I passed any of these unioncards out. I told him no, that I hadn't. Then he askedme if I knew anyone who was passing out union cards,and who had cards, union cards. I said, "I didn't."Then he asked me if I knew anything about the Unionbeing organized, and if I did, did I know the peoplewho were trying to organize it. I said, "No, I didn't."And then I asked them, or told them what kind ofpeople were they, that they had Mr. Kerr come downand tell me they wanted to see me about my wagereview, and then when they take me up here, they askme all these questions about the Union.We then started a conversation about my wagereview. [Hanson] asked me who told me that I wouldnot have a wage increase. I told him that I understoodfrom Mr. Kerr -- it was Mr. Beckwith who said that Icouldnothaveawage increase, because of myattendance. I told him I had permission to be absent. Iwas given permission [to go to the dentist] . . . . Then[Hanson] said that it was he who said who would getraises and who wouldn't get raises. He said, "Anyway,you have been late this week." I said yes, I was. Iexplained to him why, because of the bus service .... Itoldhim, "First you tell me I can't have a wageincrease because I am late, because I am absent, andnow it is because I am late. Can't you make up yourmind?"And then he slammed the folder and said, "How didwe get talking about your wage increase?Icame inhere to talk to you about the Union." He said "Do youknow who is passing out these cards?" And I said,"No." He said if the Union did come into the plant,that it would break the Company, and the employeeswould all be out of a job . . . He asked me again,"Who is passing out the cards?" I said I didn't know."Are you passing out the cards? Do you know whyanyone would have a reason to think you arepassingthe cards out?" I said, "No." He then got up andwalked out of the office. Then Mr.Hanson'sbrothercame up to me . . . and told me he was sorry theytreated me this way, but they had to find out about theUnionBy this time I was upset and crying. I justwalked out of the office....When I left the office, I want back to my workstation to pick up my purse, because I was going toleave the plant. I saw Mr. Filter standing there. I askedhim if I could speak to him for a minute. We walkedaside,and I told him they had me up in the officeaskingme questions about the Union. I told him Ithought it would be better if he took the cards I hadwithme, which were signed. I then took them out ofmy purse and gave them to him. By this time Mr. Kerrwalked up.... I asked Mr. Kerr if I could talk to Mr.Filter privately for a moment. He said I could not.They wanted to see him in the office.Galindo left the plant and did not return until August30, when she received her final paycheck.Douglas B Filter,theallegeddiscriminatee in thisproceeding, was hiredas an in-process inspector technicianon July 19, 1968, and fired on August 16, 1968. Histestimony reads as follows:After being employed at the V. P. Company, Ishortly thereafter became aware of the poor workingconditions for the employees thereApproximately aweek before the date of my termination I contacted apersonal friend of mine, John Glenn,who is a unionsteward for the CWA Union I asked him theprocedure about going to start aunion.Iexplained thesituationto him. He told me to find out if the people,the employees were in favor of the Union, to try to finda couple of people who would help me to distribute thecards for signatures.The following week, which was the week of mytermination, during a break time and noon hour times Iasked the employees if they were in favor'of the Union.Igot full cooperation. At thatsametime, I found acouple of people who would help me. Delia Galindowas one of them, and there were two others. Therewere three of them.I issuedcards to each of these threepeople. I got them [the cards] from John Glenn [aCWA union steward]. I went back, I believe, the nightbefore, or a couple of nights before the date of mytermination.He gave me approximately 65 CWArepresentationcards....Then after giving the cards to the three people - Igave them 15 cards each - they began having themsigned right away. This would have been the last day ortwo of my employment. I believeIgavethem to Delia[Galindo] first. She had most of hers signed. Then uponthe day of my termination I had handed out two cardsmyselfduringthe noon hour, and that was all.On August 16, about 3 p.m., continues Filter'stestimony, he was summoned to the office of Don Castro,the personnel director. Present, were Vernon Hanson, thepresident,hisbrotherClaude,vice,president,andSupervisors Kerr, Beckwith and Quality Control Manager 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlennBearman.The meeting began with Vernon Hansonhanding Filter his personnel file and asking him to read it.Following is a verbatim recital by Filter of whatappears in the transcript of this case:Iread it [the file) and verified it. [Hanson] said, "Isthat your signature?" And I said, "Yes, it is." He said,"Did you understand that when you signed this?" And Isaid, "Yes, I did." And I haven't broken any of thosepolicies.'The paper was to state whether I had followedcompany rules and policies, and this type of thing. Isignedthepaper the day of my employment. Hehesitated a minute or so, and then he asked me, "Iunderstand there is some information being passedaround the plant. Do you know anything about that?" Isaid, "No, I don't." He said, "All right." And then hesaid,"Mr. Bearman [quality control manager] hasbrought it to my attention today that you are notqualified for the job." I said, "Really? Don't yougenerally give any kind of a warning that I wouldn't bequalified for the job, or something?" He said, "Well,we don't have to. It is not necessary for us to give youanything."He said, "But you have been warned,haven't you, about talking to one particular person?" Isaid, "Yes. Delia Galindo. That was only one time."And then there was a few minutes hesitation, and asbest I can recall, the next thing that happened was heasked me, "I understand there was some cards beingcirculated.Do you know anything about them?" I said,"No, I don't." He said, "Are you sure?" I said, "Yes, Iam sure that I don't know anything about it."About that time, one of the people sitting beside megot up and walked behind me. He made a few motionstoMr. Hanson. And then he said to me again, he says,"Do you know it is against the law to have such a listof names of people employed in this office?" I said,"No, I don't." Then he said in a slightly loud voice,"Well, it is." He said, "Are you sure you don't knowanything about these cards?" I said, "No, I don't...."Somewherealongthis time he handed me a blank[union] card. But there was a smudge over the namewhere a name had been printed in. He asked me if Ihad ever seen these.I said,"Yes." I had. . . .Isaid,"Yes, I have seen these cards." He said, "Do you knowwho is distributing these?" I said, "No, I don't." Hesaid, "You are not aware of anyone who is doing this?"I said,"No, I don't."s*sHe said, "I understand you have some of these cardson you now. I want you to empty your pockets on thetable." I said, "No, I won't." He said, "All right, youare in trouble.Iam calling the police. I am going toget you in hot water." I said, "Go ahead, call them. Itisfinewithme.No one is getting anything I have,except the police." Then he got on the telephone. Hegot ahold of the switchboard and called the police.After he exchanged a few words, he hung up. He saidallthemen are out right now, but they will sendsomeone down in a little bit.'Then he said to me, "You realize this may bring inthe FBI."I said,"No, I don't." And then I said, "If ithelps anything, I will show you what I have in my'This is a reference to a paper he signed when Respondent hired himthat he would abide by specified company rules and policies.'On redirect, Filter testified that Hanson said to hun, when he wascallingthe police, "Well, we are getting rid of you. We do not need peoplelike you working here."pockets, but I won't give you anything I have." Hesaid, "Well, it won't do us any good now. The FBI andeverybody will be involved in this. I am a lot older, andwiser and smarter than you. I have you over a barrel."Something to that effect.So I got up. I took the things out of my pockets, andI set them on [the] desk. He wanted me to put them onthe desk. I put them on the desk. I took the cards outof my left rear pants pocket. I put them in my righthand. I held them there tightly. He pointed to the deskand said, "Put them on the desk." I said, "No, I amnot going to put them on the desk." I said, "The onlyreason you want these cards is so that you can get a listof the people'snames onthese cards, so you can firethem." He said, "I said put them on the desk." Hesaid,"That is part of the stuff that is on you, and it issupposed to go on the desk." I said, "No, I am notgiving them to you. The only person that can take thesefrom me is a police officer."So then I believe he was standing up, and I believehe sat down. He hesitated for a minute. He then turnedtoGlen Bearman and asked him, "Are you sure he isnot qualified for the job?" And Glenn Bearman moreor less shrugged his shoulders, and said, "No, I don'tbelieve so." And then Vern Hanson said, "Well, maybewe could put him somewhere else.Maybe inproduction. Do you know of any place?" Mr. Bearmanshrugged his shoulders. He didn't know of any otherplace.So then he asked me if I would be willing to signsome papers stating what is taking place in this officethisafternoon. I said, if it was not discriminatingagainst me,Icouldn't see any reason why I wouldn't.So he said, "Fine." He got up and walked out of theroom.ThenClaudeHanson, the vice-president of thecompany, asked me after he left the room, he said,"What do you have to gain by this?" And I said,"Nothing."He said, "What do you want from us,then?" I said, "Nothing." I said, "I am just tired ofseeing bigpeople stepping on other people. I am awareof the circumstances around here, the employees'payment, and the way they are trying to get theirwages,but they couldn't."We got into a discussion forabout 10 or 15 minutes on moral ethics, more or less.Then Vern Hanson came back in. He had the paperstyped out. He handed a copy, which consisted of twopages.They were different documents. There was anoriginal and a copy of both papers. He asked me toread them, and if I thought they were correct and inorder, I should sign them. I read the first one. The firstonewas the statement that regarded what hadhappened at the office that day..So I read thatpage. I signedit.And then he had all the witnesses inthe room sign the page.When I first looked at these documents, as best I canrecall, there were no signatures on them.Then I readthe other one, and it said something about my beingterminated because I was not qualified for the job. Isaid to him before I signed it, "This doesn't state that Iagree with this. It just states it is some of your paperwork that you proceed with when you terminatesomeone."He said, "Yes, that is all it is." I signedthat.Then GlenBearman signedthat.He had to signthat one, too. Then I asked for copies, and he said hewould give me a copy when he had all the papers inorder.He had to get my check and everything. So hegot up againand he again left the room. Shortly after V P COMPANY471that he came back in and he had my finalreleasepaper, my final checkrelease.I signed it.He gave mea copy of the two papers.He said, "For your own protection, put the [union]cards in this envelope, and we will seal the back of it,and everyone will sign across the label." I said, "I amnot going to let you put them in. I will put them in."He said, "Fine." He gave me the blank envelope. I putthe cards in there, and he sealed it and signed on theback of it. Everyone else in the room signed it. Then hesaid to me, he said, "Take good care of these cards.Take them home with you,becausethe FBI will bearound to pick them up." That is all thatI can recall.'Filter concluded his recital by testifying that there wereapproximately 40 union cardssealedin the envelope ofwhich 17 were signed and that he later turned the envelopeover to the union steward who opened the envelope andremoved the cards.Carol J. Belknap,who is presently employed by theRespondentV P Company as a "leadlady" in theproduction department,was called asa witness by theGeneral Counsel. Belknap testified that on August 16, theday Galindo and Filter were called to the office, thatemployees Charlene Parton andIreneRodriguez told herduring the lunch hour that Filter had "approached" themconcerningtheUnion;Union.'Belknap in turn,immediately notified Supervisor Kerr of what Parton andRodriguez had told her. Kerr asked Belknap to keep himadvised if she heard anything more and if she did, tocontact him.'DonO.Castro,formerlyRespondent'spersonnelmanager,who left its employ in October 1968, testified onbehalf of Counsel for the General Counsel. He testifiedFilter was warned by SupervisorsBearman andLarson onAugust 12 or 13.6 He testified that about 1:30 on theafternoon of August 16, Kerr, a supervisor, stated "one ofhis supervisory people had been approached to pass outcards for the union. . . . He indicated he thought Galindowas tied in with the passing of cards." Castro stated Kerrshowed him a blank union authorization card at that timeandKerr said.he hadestablishedtherewassomebody else and he believed it was possibly Filter.... Itold him [Kerr] to let me know if there is any furtheractivity and that I wanted to see Galindo. . . I [then]alertedVernon [Hanson] to the fact that I had thisemployee coming up and there was a possibility of someactivity on behalf of the union. . . . [Vernon Hanson]knew I mentioned to him Filter was coming up. He hadbeen slated for an exit interview.... Galindo had come in[toCastro's office] and she left and then I indicated toMr. Hanson that I believed Doug Filter may also havehadsome involvement in the problem." Castro'stestimonycontinuesthat afterGalindo left his office,Filterwas then brought in by Kerr at "probably 2:15 or2:30 o'clock."The Respondent'ssolewitnesswas its president andproprietor, Vernon L. Hanson. He testified that Filter wasfiredforgood cause, namely: he was incompetent;'falsified his application for employment and his timecards;"'Castro,the personnel manager,testified "Vernon Hanson had alreadyprepared the final check for [Filter]" which he was then given.It was stipulated Belknap and Parton are supervisors within themeaning of Sec. 2(11) of the Act.'Vernon Hanson testified on his cross-examination that he learned ofFilter'sand Galindo's union activities when Galindo was called into theoffice on August 16.'The record is not clear about what they warned Filter."socializing"duringworking hours and spending toomuch time at Delia Galindo's working station, "hangingaround" and "horsing around" with the girls on fouroccasions; frequently absent from his work station;' nottaking his "breaks" at assigned times and attempting totake from the plant at the time he was fired FederalGovernment inspection stamps.10GeneralCounsel'sExhibits3and 4 state the Company's reasons forterminating Filter, namely, his refusal to show Hanson "astack of [union] cards" and "incompetency to perform hisduties."C. CredibilityThe testimony of Galindo and Filter has been quotedinhaec verbacopiously because the General Counsel basesalmost his entire case on the testimony of these twowitnesses as to what Hanson told them and said to them.In the interests of accuracy, and because of the distinctivecircumstances here present, those two witnesses' testimonyhas been quotedinextensotoavoid the ambiguitiescreated by paraphrasing.Considerable credence has been placed upon Belknap'stestimony who was in the employ of Respondent at thetime she testified. As such, she depended on her job forher livelihood and this practical consideration leads one tobelieve that she was impelled to tell the truth regardless ofwhat consequences might eventuate. The testimony ofGalindo and Filter is credited as the events narrated bythem follow a logical sequence, which is consistent withcertain undisputed and demonstrable facts as well as theattendantcircumstancesandentirebackgroundofevidence adduced in this case. Moreover, Belknap's andCastro's testimony corroborates certain salient aspects ofGalindo's and Filter's version of what occurred.On the other hand, Hanson's testimony with respect tothe details and circumstances of the events in this case iscontradictory, confused and in some instances outrightimprobabilities.He did not impress the trier of these factsas a forthright witness but appeared as not only seeking tocolor his testimony, but also to be concealing facts in aneffort to hide an unlawful motive, in order to dischargeFilter because he was the known proponent of the unionmovement in Hanson's plant.D. Conclusions1.The Discharge of FilterIn this proceeding,the bare recital of facts is sufficientto show discrimination within the meaning of Section8(a)(3) of the Act and theCompany's union animus asdemonstratedby its 8(a)(1) violations,infra.Thevariations in theRespondent's contentions and themultiplicity of, and pervasive infirmities in, the reasonsascribed for Filter'sdismissal,castdoubt upon the'This evaluation was based on Bearman,qualitycontrol manager, tellingHanson that Filter was not qualifiedfor the job.'Hanson claimed there was a discrepancy in the datesthat Filter statedhe was employed elsewhere.The mistake, if any,was trivial'Hanson testified, "[Filter] just doesn't seem to wantto stay on the job. .couldn'tkeep him on the productionline,"which resultedin a "slowdown.""The inspection stamps are used toidentifywhich employee inspectedand approved a piece of equipment.Hanson testified these stamps were ofvalue"To any employee of the Government.... To anyof the inspectionpersonnel in our company who would want to mislead someone as to whoactually inspected a piece of equipment." 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeritoriousness of the Respondent's many unpersuasivegrounds for discharging him. There is no credible evidenceintherecordwhich discloses that there was anysubstantive basis for Respondent's alleged dissatisfactionwith the quality of Filter's work prior to the time Hansonlearned of Filter's union activities. This significant factcompels the conclusion that the decision to discharge himwas not made until Respondent had learned of Filter'sunion activities on the same day he was fired. Thisconclusion is based on the precipitate manner in which thedischarge was effected;" the lapse of only a few hoursbetween the time Supervisor Kerr notified Hanson ofFilter's union activities and his discharge; the absence ofcomplaints with respect to the quality of his work prior tohis union activities;'2 Hanson's hostile union attitude andthe unconvincing nature of the reasons which Hansonoffered for Filter's discharge.Thisisa situationwhere theRespondent has characterized the union activity for whichFilter was discharged as inefficiency in an effort to justifydiscriminationagainst him.These alleged reasons forFilter'sdischargewerepretextualinnature.Itis,therefore, concluded and found that by discharging Filter,theprincipalorganizer for the Union in the plant,Respondent was guilty of discrimination in violation ofSection 8(a)(3) of the Act."any assurance that no reprisals would be taken againstthem. Under these circumstances, Hanson's interrogationoftheminterferedwiththeirstatutoryrights."Accordingly, it is found Respondent, through itsalter ego,PresidentVernonHanson, committed an unfair laborpracticewhen he interrogated Galindo and Filter andthereby violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.By interferingwith,restraining,andcoercingemployees in the exercise of rights guaranteed them inSection 7of the Act,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.2.By discharging Douglas B. Filter asset forth above,Respondent discriminated against him in regard to histenure of employment,and the terms and conditionsthereof,todiscouragemembership in the Union andthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section8(a)(3) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDY2. Interrogation"During the time Galindo was in the office on August16, she was unlawfully interrogated by Vernon Hansonwhen he asked her if she had heard a rumor about a unionbeing organized;ifshe was connected with this unionactivity; if she had distributed union cards and who of theemployeeswas passingout union cards in an attempt tobring a union into the plant.Hanson also was guilty of coercive interrogation whenhe asked Filter in the personnel office on August 16, if heknew anything about union cards being passed out in theplant and if he knew who was distributing these cards.When Filter disclaimed any knowledge, Hanson statedthat he understood Filter had such cards in his pocketsand ordered him to produce them. When Filter refused tocomply,Hanson telephoned the police in his presence,whereupon Filter produced the cards.All of the above stands undented as Hanson admittedon his cross-examination,to asking these questions ofGalindo and Filter, and Castro, the personnel manager,corroborated these facts." It is clear that as soon asHanson learned of the union campaign, he beganinterrogating Galindo and Filter in an effort to learn thedetails about the organizing of the employees. At no timedid he explain the purpose of the questions or give them"Noteworthy is Hanson's testimony that he had decided at 9 30 a.m., onAugust 16,before he had even spoken to hum,to fire Filter but he was notterminated until 5 p.m , that same day Respondent contends in its briefthat inasmuch as Filter was fired in the morning(without his knowledge)Respondent was free to interrogate Filter about his union activities. Suchan argument is sheer sophistry and, to say the least,frivolous. Respondentprefaces statements in its brief to the effect that certain principles are wellsettledbyBoard decisions but gives no citations nor has the TrialExaminer been able to discover any such Board precedents.Moreover, therecord shows,and it is so found,that Hanson had not decided to fire Filteruntil the afternoon meeting on August 16"The day before Filter was fired,Hanson testified he was reprimandedfor "horsing around ""SeeN.L.R.B v.LonghornTransferService,Inc..346 F.2d 1003, 1005(C.A.5);N.L.R.B.v.EliasBrothers,325 F.2d 360, 364 (C.A. 6)."SeeBournev.N.L R B,332 F 2d 47, 48 (C.A. 2).This isan aggravated caseof deliberate and flagrantviolation of the Act by the Company Having found thatRespondentengaged inunfair labor practices as set forthabove, it will be recommended that it cease and desisttherefrom and take affirmative action, as set forth below,found necessary to effectuate the policies of the Act.As it has been found that Respondent discriminatorilydischargedDouglas B. Filter, it shall be recommendedthatRespondent be ordered to offer him immediate andfullreinstatementtohisformerora substantiallyequivalentposition,without prejudice to his seniority andother rights and privileges, and to make him whole forany loss ofearningshe may have suffered by payment tohim of sums of money equal to the amount he normallywould haveearned aswages from the date of his dischargeto the date of offer of reinstatement,less net earnings, inaccordancewiththeformula set forth in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.Having found that Respondent violated Section8(a)(1)when it interfered with, coerced, restrained, and frustrateditsemployees in the exercise of rights guaranteed bySection7of the Act, namely that it interrogated,coercively its employees; and inasmuch as the discharge ofemployees for reasons of union affiliation or concertedactivity has been regarded by the Board as one of themost effectivemethods of defeating the exercise byemployees of their rights to self-organization, the TrialExaminer is of the belief that there is danger that thecommissionof unfair labor practices generally is to beanticipated fromRespondent's unlawful conduct in thepast. It will be recommended, therefore, that Respondentbe required to cease and desist from in any mannerinterferingwith,restraining,or coercing its employees inthe exercise of rightsguaranteedin Section 7 of the Act."See quoted material, supra."SeeStruksnes ConstructionCo., Inc..165 NLRB No. 102 V P COMPANYRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,the entire record in the case andpursuant to Section 10(c) of the National Labor RelationsAct, as amended,itisrecommended that Respondent,Vernon L.Hanson d/b/a V P Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in the aforesaid Union, oranyother labor organization of its employees, bydiscriminatorilydischarging,or in any other mannerdiscriminating against any employee in regard to his hire,tenure or any term or condition of employment.(b)Discouragingmembership inCommunicationsWorkers of America,Local 9513,AFL-CIO,or any otherlabor organization of its employees,or by discriminatinginany other manner in regard to hire,tenureofemployment or any term or condition of employment.(c) Interrogating employees with respect to their unionactivities and that of other employees.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Douglas B. Filter immediate,fullandunconditional reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority orother rights,privileges, or working conditions,and makehim whole for any loss of earnings he may have sufferedby reason of the discrimination in the manner set forth inthe section hereof entitled"The Remedy."(b)Notify said discriminatee if he is presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request,make available to theNationalLaborRelationsBoard or its agents, forexamination and copying,allpayroll records,socialsecurity records,timecards, personnel records and recordsand reports,and all other records necessary or useful todetermine or compute the amounts of backpay due, asherein provided.(d) Post at Respondent's plant premises in Pasadena,California,copiesofthenoticeattachedmarked"Appendix.""Copies of said notice,on forms to beprovided by the Regional Director for Region 31 of theBoard,shall,afterbeingduly signed by Vernon L.Hanson, be posted by him immediately upon receiptthereof,and be maintained by him for 60 consecutive daysthereafter,inconspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, whatsteps it has taken to comply herewith.18"In the event that this Recommended Order is adopted by the Board,the words"a Decisionand Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theaforesaidRegional473Director,inwriting,within 10 days from the date of this Order, what stepsit has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:The Act gives all employees these rights:To engage in self-organ ization;To form, join, or help unions;To bargain collectively through a representative oftheir own choosing;To act together for collectivebargainingor othermutual aidor protection; andTo refrain from any or all of these things.Accordingly, we give you theseassurances:1.As to your rights as Employees:WE WILL NOT do anything that interferes with therights listed above.WE WILL NOT ask any of you any questions aboutyour union attitudes or activities or any of our otheremployees.WE WILL NOT fire you or take away any current jobbenefits - or threaten to do either - because you join orsupport the Union or because you form, join, or helpany other union.II.As to the employee we fired:We fired Douglas B. Filter because he supported theorganizationalcampaign of Communications Workersof America, Local 9513, AFL-CIO. Firing him for thisreason violated the National Labor Relations Act.WE WILL, therefore, offer to give him back his jobwith full seniority, and all other rights and privileges.WE WILL also make up any pay he lost, with 6percent interest.DatedByVERNON L. HANSOND/B/A V P COMPANY(Employer)(Representative)(Title)Note:We will notify Filter if presently serving in theArmed Forces of the United States of his right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have anyquestionconcerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 10th Floor,Bartlett Building,215West Seventh Street, Los Angeles,California 90014, Telephone 688-5850.